The opinion of the court was delivered by
Hoyt, J.
— But a single question is presented by the record in this case: Was the law in relation to the execution of deeds for lands sold for state and county taxes in force at the date of the adoption of the charter of the city of Seattle so made a part thereof by the provisions of § 34 of art. 9 of said charter that a subsequent change in the law relating to such sales would have no effect upon the law repealed by such subsequent legislation so far as it related to the provisions of said charter?
To ascertain the intent of the framers of the charter in that regard, it will be necessary to look at other provisions contained therein, from which it will clearly appear that it was their aim to assimilate all proceedings for the collection of taxes under the charter, so far as practicable, with those of the general law in force at the time of such collection. Interpreting the language of this particular section in the light of these provisions and the evident intent of the framers of the charter as shown therefrom, it must be held that no specific provision of the statute in force relating to the execution of deeds for property sold for delinquent taxes was so made a part of the charter as not to be affected by subsequent general legislation. The language used is as follows:
iiProvided however, That no such deed shall be made until the notice is given that a tax deed will be applied for *89and such notice duly served as prescribed in the laws of the State of Washington relating to property sold for state or county taxes. ’ ’
The force of such language as well authorizes the contention of the- appellant that it refers to the law in force at the time of the making of the deed, as that of respondent that it refers to that in force at the time of the adoption of the charter, and the intent of the framers of the charter, as manifested by other provisions, makes it necessary that we should hold with the appellant that they intended by such language to refer to the law in force at the time when the deed was to be executed.-
There is little force in the contention of respondent, that such could not have been their intention for the reason that when thus construed the proviso was only a repetition of the provision already made in § 15 of said article. It is not such an unusual thing for charters and laws to contain unnecessary repetitions that much significance can be attached to such fact.
Without this provision of §34, the regulations relating to the making of deeds for lands sold for state and county taxes would have been applicable to tax deeds to be executed by the authority of the city. But the framers of the charter thought best to make this more certain by the proviso in the section expressly relating to the execution of the deeds. The only effect of such proviso was to require that the city treasurer should not execute such deeds until the notice required by the general statutes in force at the time had been given, and if such statute required no notice whatever, then none was necessary, as a foundation for the application for a deed from the city treasurer.
A question somewhat similar to this was decided by this court on October 31st last, in the case of Newman v. North Yakima, 7 Wash. 220 (34 Pac. 921), and a like conclusion arrived at.
*90The judgment must be reversed, and the cause remanded for further proceedings in accordance with this opinion.
Stiles, Scott and Anlees, JJ., concur.